



Exhibit 10(a)-1


TCF FINANCIAL 2015 OMNIBUS INCENTIVE PLAN
RESTRICTED STOCK AWARD
AND NON-SOLICITATION / CONFIDENTIALITY AGREEMENT


RSA NO. [X]
Employee Name:
[Executive Name]
Shares of Restricted Stock:
[Shares Granted]
Award Date:
[Date]
Closing Price on Award Date:
$[Price]

Shares of Restricted Stock (“Restricted Stock”) are hereby granted effective on
the Award Date set forth above by TCF Financial Corporation (“TCF Financial” or
the “Company”) to [Executive Grantee Name] (the “Grantee”) (the “Award”).
WHEREAS, the Company has adopted the TCF Financial 2015 Omnibus Incentive Plan
(the “Plan”) pursuant to which awards of Restricted Stock may be granted; and
WHEREAS, the Independent Subcommittee (the “Independent Subcommittee”) of the
Compensation, Nominating, and Corporate Governance Committee (the “Committee”)
has determined that it is in the best interests of the Company and its
stockholders to grant the award of Restricted Stock provided for herein.
NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
1.    Grant of Restricted Stock. Pursuant to Section 7.2 of the Plan, the
Company hereby issues to the Grantee on the Award Date a Restricted Stock Award
consisting of the number of shares of Common Stock of the Company set forth
above, on the terms and conditions and subject to the restrictions set forth in
this Award and the Plan. Capitalized terms that are used but not defined herein
have the meaning ascribed to them in the Plan.
2.    Consideration. The grant of the Restricted Stock is made in consideration
of the services to be rendered by the Grantee to the Company.
3.    Restricted Period; Vesting.
3.1    Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date, the Restricted Stock
will vest in accordance with the following schedule:
Vesting Date
Shares of Common Stock
[VESTING DATE]
[number/percentage of shares that vest]
[VESTING DATE]
[number/percentage of shares that vest]
[VESTING DATE]
[number/percentage of shares that vest]

The period over which the Restricted Stock vests is referred to as the
“Restricted Period”.
3.2    The foregoing vesting schedule notwithstanding, if the Grantee’s
Continuous Service terminates for any reason at any time before all of his or
her Restricted Stock has vested, the Grantee’s unvested Restricted Stock shall
be automatically forfeited upon such termination of Continuous Service and
neither the Company nor any Affiliate shall have any further obligations to the
Grantee under this Award[cliff vesting -; provided, however, that
notwithstanding the foregoing, if the Grantee ceases employment by reason of
death, Disability, or normal or early retirement (as determined in the
discretion of the Committee), a prorated portion of the unvested Restricted
Stock will vest based on the number of months from the first day of the month of
the Award Date to the termination date, divided by the total number of months
from the Award Date to the end of the Restricted Period].
3.3    Notwithstanding the foregoing, if a Change in Control occurs and the
Participant’s Continuous Service is terminated by the Company without Cause
(other than for death or Disability) or by the Participant for Good Reason, in
either case, within 12 months following the Change in Control, 100% of the
Restricted Stock shall become immediately vested.




--------------------------------------------------------------------------------





3.4    Notwithstanding Section 3.1, in accordance with Section 14.5 of the Plan,
the Committee may, but is not required to, prescribe rules pursuant to which the
Grantee may elect to defer settlement of the Restricted Stock. Any deferral
election must be made in compliance with such rules and procedures as the
Committee deems advisable.
4.    Restrictions. Subject to any exceptions set forth in this Award or the
Plan, during the Restricted Period, the Restricted Stock or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock or
the rights relating thereto during the Restricted Period shall be wholly
ineffective and, if any such attempt is made, the Restricted Stock will be
forfeited by the Grantee and all of the Grantee’s rights to such shares shall
immediately terminate without any payment or consideration by the Company.
5.    Rights as Stockholder; Dividends.
5.1    The Grantee shall be the record owner of the Restricted Stock and shall
be entitled to the right to vote such shares but shall not be entitled to
receive all dividends or other distributions paid with respect to such shares
until such have vested in accordance with Section 3. Notwithstanding the
foregoing, any stock dividends, stock split or other adjustments contemplated by
Section 11 of the Plan in respect of the Restricted Stock shall be subject to
the same vesting provisions and restrictions on transferability as the shares of
Restricted Stock with respect to which they were issuable or paid.
5.2    The Company may issue stock certificates or evidence the Grantee’s
interest by using a restricted book entry account with the Company’s transfer
agent. Physical possession or custody of any stock certificates that are issued
shall be retained by the Company until such time as the Restricted Stock vests
and Grantee has made payment of the withholding taxes to the Company pursuant to
Section 8.1 below.
5.3    If the Grantee forfeits any rights Grantee has under this Award in
accordance with Section 3, the Grantee shall, on the date of such forfeiture, no
longer have any rights as a stockholder with respect to the Restricted Stock and
shall no longer be entitled to vote or receive dividends on such shares.
6.    No Right to Continued Service. Neither the Plan nor this Award shall
confer upon the Grantee any right to be retained in any position with the
Company. Further, nothing in the Plan or this Award shall be construed to limit
the discretion of the Company to terminate the Grantee’s Continuous Service at
any time, with or without Cause.
7.    Adjustments. If any change is made to the outstanding Common Stock or the
capital structure of the Company, if required, the shares of Restricted Stock
shall be adjusted or terminated in any manner as contemplated by Section 11 of
the Plan.
8.    Tax Liability and Withholding.
8.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit the Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means:
(a)    tendering a cash payment.
(b)    authorizing the Company to withhold shares of Common Stock from the
shares of Common Stock otherwise issuable or deliverable to the Grantee as a
result of the vesting of the Restricted Stock.
(c)    delivering to the Company previously owned and unencumbered shares of
Common Stock.
8.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant or vesting of the Restricted Stock or the subsequent sale of any
shares; and (b) does not commit to structure the Restricted Stock to reduce or
eliminate the Grantee’s liability for Tax-Related Items.


RSA NO. [X]                        2

--------------------------------------------------------------------------------





9.    Section 83(b) Election. The Grantee may make an election under Code
Section 83(b) (a “Section 83(b) Election”) with respect to the Restricted Stock.
Any such election must be made within thirty (30) days after the Award Date. If
the Grantee elects to make a Section 83(b) Election, the Grantee shall provide
the Company with a copy of an executed version and satisfactory evidence of the
filing of the executed Section 83(b) Election with the US Internal Revenue
Service. The Grantee agrees to assume full responsibility for ensuring that the
Section 83(b) Election is actually and timely filed with the US Internal Revenue
Service and for all tax consequences resulting from the Section 83(b) Election.
10.    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel. The Grantee understands that the
Company is under no obligation to register the shares of Common Stock with the
Securities and Exchange Commission, any state securities commission or any stock
exchange to effect such compliance.
11.    Legends. A legend may be placed on any certificate(s) or other
document(s) delivered to the Grantee indicating restrictions on transferability
of the shares of Restricted Stock pursuant to this Award or any other
restrictions that the Committee may deem advisable under the rules, regulations
and other requirements of the Securities and Exchange Commission, any applicable
federal or state securities laws or any stock exchange on which the shares of
Common Stock are then listed or quoted.
12.    Notices. Any notice required to be delivered to the Company under this
Award shall be in writing and addressed to the Secretary of the Company at the
Company’s principal corporate offices. Any notice required to be delivered to
the Grantee under this Award shall be in writing and addressed to the Grantee at
the Grantee’s address as shown in the records of the Company. Either party may
designate another address in writing (or by such other method approved by the
Company) from time to time.
13.    Governing Law. This Award will be construed and interpreted in accordance
with the laws of the State of Delaware without regard to conflict of law
principles.
14.    Interpretation. Any dispute regarding the interpretation of this Award
shall be submitted by the Grantee or the Company to the Committee for review.
The resolution of such dispute by the Committee shall be final and binding on
the Grantee and the Company.
15.    Restricted Stock Subject to Plan. This Award is subject to the Plan as
approved by the Company’s stockholders and as may thereafter be amended or
modified in accordance with its terms. The terms and provisions of the Plan as
it may be amended from time to time are hereby incorporated herein by reference.
In the event of a conflict between any term or provision contained herein and a
term or provision of the Plan, the applicable terms and provisions of the Plan
will govern and prevail.
16.    Successors and Assigns. The Company may assign any of its rights under
this Award. This Award will be binding upon and inure to the benefit of the
successors and assigns of the Company. Subject to the restrictions on transfer
set forth herein, this Award will be binding upon the Grantee and the Grantee’s
beneficiaries, executors, administrators and the person(s) to whom the
Restricted Stock may be transferred by will or the laws of descent or
distribution.
17.    Severability. The invalidity or unenforceability of any provision of the
Plan or this Award shall not affect the validity or enforceability of any other
provision of the Plan or this Award, and each provision of the Plan and this
Award shall be severable and enforceable to the extent permitted by law.
18.    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock in this Award does not create any contractual
right or other right to receive any Restricted Stock or other Awards in the
future. Future Awards, if any, will be at the sole discretion of the Company.
Any amendment, modification, or termination of the Plan shall not constitute a
change or impairment of the terms and conditions of the Grantee’s employment
with the Company.
19.    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock, prospectively or retroactively;
provided, that, no such amendment shall adversely affect the Grantee’s material
rights under this Award without the Grantee’s consent.


RSA NO. [X]                        3

--------------------------------------------------------------------------------





20.    No Impact on Other Benefits. The value of the Grantee’s Restricted Stock
is not part of his normal or expected compensation for purposes of calculating
any severance, retirement, welfare, insurance or similar employee benefit.
21.    Counterparts. This Award may be executed in counterparts, each of which
shall be deemed an original but all of which together will constitute one and
the same instrument. Counterpart signature pages to this Award transmitted by
facsimile transmission, by electronic mail in portable document format (.pdf),
or by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.
22.    Acceptance. The Grantee hereby acknowledges receipt of a copy of the Plan
and this Award. The Grantee has read and understands the terms and provisions
thereof, and accepts the Restricted Stock subject to all of the terms and
conditions of the Plan and this Award. The Grantee acknowledges that there may
be adverse tax consequences upon the grant or vesting of the Restricted Stock or
disposition of the underlying shares and that the Grantee has been advised to
consult a tax advisor prior to such grant, vesting or disposition.










RSA NO. [X]                        4

--------------------------------------------------------------------------------





NON-SOLICITATION AND CONFIDENTIALITY AWARD
As a condition of accepting this Award of Restricted Stock and in consideration
of the opportunity to receive shares of stock, I, the undersigned Grantee, agree
that for the duration of my employment with TCF Financial, TCF National Bank or
any of their affiliated companies (“TCF”) and for a period of 12 months after my
termination of employment, I will not solicit or attempt to solicit any of the
customers of TCF or solicit or attempt to hire any current employees of TCF for
any other bank, financial services company, lending company, leasing company or
other corporation, person or other entity providing the same or similar products
or services as provided by TCF. I also agree that in the event of my termination
of employment with TCF I will not remove any documents, customer information or
other TCF proprietary materials from TCF premises, computers or otherwise
without specific permission and will promptly return upon request any and all
TCF-related documents, customer information or other TCF proprietary materials
in my possession. I understand this is a binding contractual Award which TCF may
enforce in court and/or seek damages from me if it is violated, even if the
Restricted Stock awarded in this Restricted Stock Award never become vested.
 
IN WITNESS WHEREOF, the parties hereto have executed this Award as of the date
first above written.


TCF FINANCIAL CORPORATION


By         
General Counsel


I acknowledge that this Agreement includes Non-Solicitation and Confidentiality
obligations that are binding on me after my termination of employment with TCF.
    
ACCEPTED (“Grantee”):


    
Signature - [Executive Grantee Name]
    
    
(Street Address)
    
    
(City, State and Zip Code)


RSA NO. [X]                        5